DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  
In claim 8, line 7, delete “the” before “removing exposing portions of the semiconductor substrate.”
Claim 9 depends form claim 8, so it is objected for the same reason.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the recessed surface of the sacrificial layers” in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For 
Claims 11-15 depend from claim 10, so they are indefinite for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US Pub. 2018/0090624; hereinafter “Cheng”).
Cheng discloses [Re claim 10] a method, comprising: forming a dielectric-containing substrate 104 (an insulator substrate) over a semiconductor substrate 102 (page 2, paragraphs 30 and 33; see fig. 1); forming first semiconductor layers (sacrificial layers; 106a-106d) sandwiching a second semiconductor layer (active layers; 108a-108d) in a first direction (vertical direction) over the semiconductor substrate (pages 2-3, 
Cheng discloses [Re claim 16] wherein the inner spacer 1102 includes a material selected from the group consisting of silicon nitride and silicon oxide, SiON, SiOC, SiCN, SiOCN, and combinations thereof (page 4, paragraph 50).
Cheng discloses [Re claim 17] a semiconductor device, comprising: a dielectric-containing substrate 104 (an insulator substrate) disposed over a semiconductor substrate 102 (page 2, paragraphs 30 and 33; see fig. 1); channel layers (108aI-108dI) vertically suspended over the dielectric-containing substrate (see fig. 15), a bottom- most channel layer 108aI being vertically separated from the dielectric-containing substrate by a space (see fig. 15); a first source/drain region 1202 (left side source/drain region) disposed over the semiconductor substrate (see fig. 15) and contacting first ends (left ends) of the channel layers (see fig. 15); a second source/drain region 1202 (right side source/drain region) disposed over the semiconductor substrate (see fig. 15) and contacting second ends (right ends) of the channel layers (see fig. 15); a gate dielectric layer (not shown in figures) disposed on and wrapping each of the channel layers (GAA configuration; page 5, paragraph 58); and a gate electrode layer 1602 disposed on the gate dielectric layer and wrapping each of the channel layers (GAA configuration; page 5, paragraph 58; see fig. 16), wherein the gate dielectric layer and the gate electrode layer 1602 wrapping the bottom-most channel layer 108aI is located in the space between the dielectric-containing substrate 104 and the bottom-most channel layer 108aI (page 5, paragraph 58; see fig. 16), the dielectric-containing substrate 104 physically contacting the semiconductor substrate 102 (see fig. 16).
Cheng discloses [Re claim 18] wherein the dielectric-containing substrate 104 includes a first material selected from the group consisting of silicon oxide, silicon nitride, silicon oxynitride, silicon oxycarbonitride, silicon carbon nitride, fluorine-doped silicate glass, and combinations thereof (silicon oxide; page 2, paragraph 30).
Cheng discloses [Re claim 20] wherein the channel layers (108aI-108dI) include Si or a Si-based compound (page 2, paragraph 32).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 19 recites the dielectric-containing substrate further includes a semiconductor-on-insulator (SOI) substrate disposed on and physically contacting the first material.  
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 1-7 are allowed, and claims 8 and 9 will be allowed after overcoming the objection as shown above. 
The following is an examiner’s statement of reasons for allowance: 

These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-9 depend from claim 1, so they are allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        June 17, 2021